Status of Application

Acknowledgement is made of amendments filed 11/19/2020. Upon entering the amendments, claims 3 and 19 are canceled, claims 23-27 are added, and claims 1-2, 5, 11-18 are amended. The claims 1-2, 4-18, and 20-27 are pending and presented for the examination.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 5441919).
	Regarding claim 23, Park teaches a product comprising a three dimensional ceramic structure having an open cell structure (see Abstract and Fig. 1) with a plurality of pores, wherein the pores connect through the ceramic structure from one side of the ceramic structure to an opposite side of the ceramic structure (see Fig. 1, wherein it can be seen that the pores connect through the ceramic structure from one side of the ceramic structure to an opposite side of the ceramic structure). The limitation that the ceramic structure has a shape “characteristic of” being formed by a certain additive process does not hold patentable weight in distinguishing the claimed structure over an equivalent structure that may be formed by a different shaping process, because formation via additive process does not necessarily impart any particular shape on a structure or body. As such, said limitation can only distinguish the instantly claimed ceramic structure over a structure not capable of being formed by an additive process. This does not apply to the equivalent Park structure, which would be capable of such 
	Regarding claim 24, as above, the limitations to the process by which the claimed product is made do not hold patentable weight in distinguishing the claimed product over the equivalent ceramic structure of Park. This is because the process limitation of casting a ceramic mixture into a mold does not necessarily impart any physical characteristics onto a product, and the equivalent product taught by Park would be able to be formed thusly. As such, each limitation of claim 24 is met by the teachings of the prior art of record, and the claim is anticipated and rejected under USC 102.
 	Regarding claim 25, as above, the limitations to the process by which the claimed product is made do not hold patentable weight in distinguishing the claimed product over the equivalent ceramic structure of Park. This is because the process limitation of formation by extrusion does not necessarily impart any physical characteristics onto a product, and the equivalent product taught by Park would be able to be formed thusly. As such, each limitation of claim 25 is met by the teachings of the prior art of record, and the claim is anticipated and rejected under USC 102.
Allowable Subject Matter
4.	Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach a shaped part meeting each limitation of instant claim 23, and wherein the pores have the size distribution of instant claim 27. The prior art also does not teach or suggest a shaped part meeting each limitation of instant claim 23, and wherein the pores contain therein molten hydroxide. 
5.	Claims 1-2, 4-18, and 20-22 are allowed. The prior art, either alone or in combination, fails to teach or suggest a ceramic product comprising a ceramic structure with a plurality of pores that connect through said structure entirely from one said to an opposite side, and that have an average diameter in the range of about 10 to about 1000 nm. The prior art also does not teach or suggest a method of forming a porous ceramic comprising mixing metal oxide nanoparticles and a polymer into a slurry, forming a body from said slurry, curing the body by crosslinking the polymer, heating the body to remove the polymer component from said body, and thereafter heating the formed body to a sintering temperature so as to create a ceramic structure with a plurality of pores that connect through said structure entirely from one said to an opposite side.
Response to Arguments
6.	Applicant’s arguments filed 11/19/2020 have been fully considered. The arguments are persuasive regarding the grounds of rejection previously applied to claims 1-2, 4-18, and 20-22. These grounds of rejection are therefore withdrawn. As can be seen above, grounds of rejection based on the previously applied reference to Park remain as applied to new claims 23-25. This action is thus properly final as these grounds are necessitated by the amendments. 
Conclusion
7.	Claims 23-25 are rejected. Claims 26-27 are objected to. Claims 1-2, 4-18, and 20-22 are allowed.
8.	The new grounds of rejection for new claims 23-25 are necessitated by the amendments. Therefore, THIS ACTION IS MADE FINAL. 
9.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW26 January 2021